     Case 2:18-cv-10028-GGG-KWR Document 53 Filed 03/12/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 MICHAEL G. MILLER                                                           CIVIL ACTION

 VERSUS                                                                         NO: 18-10028

 RELIANCE STANDARD INSURANCE                                                    SECTION: T
 COMPANY



                                        JUDGMENT

       On this date, the Court issued an order granting a motion for summary judgment filed by

defendant Reliance Standard Insurance Company and dismissing the claims of Michael G. Miller.

       Accordingly,

       IT IS ORDERED, ADJUDICATED, AND DECREED that judgment shall be entered

in favor of Reliance Standard Insurance Company and against Michael G. Miller and all claims in

the above-captioned matter are DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, on this 11th day of March, 2020.




                                                     GREG GERARD GUIDRY
                                                   UNITED STATES DISTRICT JUDGE
